DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-21, and 23-41 are pending in this application.  Claims 2 and 22 have been cancelled.  Claims 23-41 have been added.  Claims 1, 3-21, and 23-41 are rejected in this Office action.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-21, and 23-41 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smulders et al (WO 2016/174651) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 1, 3-21, and 23-41, Smulders et al teach a heat-treated liquid high-protein composition comprising 8-20 g of protein per 100 ml of the composition, wherein at least 40 wt.% of the protein is micellar casein and at least 10 wt.% of the protein is hydrolyzed whey protein having a degree of hydrolyzation of at least 5%, and wherein the weight ratio of micellar casein to hydrolyzed whey protein is in the range of 40:60 to 90:10 (see entire document, especially page 4, lines 3-5; page 9, line 29 to page 10, line 6; page 12, lines 7-13; page 15, lines 19-29).  
Smulders et al teach the compositions are used to treat patients for nutritional purposes and to support and build muscle mass (see page 1, line 24 and page 2, lines 3-4).  
Smulders et al teach an energy density of 1.5 Kcal/ml or higher (see page 15, lines 1-5).  
Smulders et al teach that the protein provides 10 to 50% of the total energy content of the composition (see page 15, lines 14-18).  
Smulders et al teach the addition of vitamins, minerals, and related nutrients (see page 18, lines 18-26).  
Smulders et al teach a viscosity of 150 mPA s or lower at 20°C and at a shear rate of 100 s-1(see page 19, lines 16-25).  
Smulders et al teach 100 ml portions and sealed packaging (see page 6, lines 1-13).
The methods of treating individuals would be inherent and/or obvious to that of Smulders et al because the same composition is used.

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a method of improving the muscle mass and/or strength in a malnourished subject.
As set forth above, Smulders et al teach a heat-treated liquid high-protein composition comprising 8-20 g of protein per 100 ml of the composition, wherein at least 40 wt.% of the protein is micellar casein and at least 10 wt.% of the protein is hydrolyzed whey protein having a degree of hydrolyzation of at least 5%, and wherein the weight ratio of micellar casein to hydrolyzed whey protein is in the range of 40:60 to 90:10.  Smulders et al teach the compositions are used to treat patients for nutritional purposes and to support and build muscle mass.  
It is repeated that methods of treating individuals would be  inherent and/or obvious to that of Smulders et al because the same composition is used.
Smulders et al teach the compositions are used for nutritional purposes.  Administration would inherently and/or obviously serve to improve muscle mass and strength in any individual.  It is further noted that Applicant does not quantitate “improving.”  Applicant does not provide unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        




LAW
September 30, 2022